962 F.2d 14
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Clifford E. OSBORN, Petitioner-Appellant,v.Ron ANGELONE, et al., Respondent-Appellee.
No. 91-15969.
United States Court of Appeals, Ninth Circuit.
Submitted April 14, 1992.*Decided April 23, 1992.

Before HUG, TANG and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Clifford Osborn appeals the district court's denial of his petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.   Osborn claims that the Nevada state court committed constitutional error by accepting his pleas of guilty and nolo contendere without obtaining from Osborn an express waiver of the right against self-incrimination.   We affirm.


3
Contrary to Osborn's contention, the Constitution does not require that a court obtain an express waiver of the right against self-incrimination prior to accepting a guilty plea.   Wilkins v. Erickson, 505 F.2d 761, 763 (9th Cir.1974).   Furthermore, we cannot consider Osborn's contention that Nevada law imposes such a requirement.   See Estelle v. McGuire, 112 S.Ct. 475, 480 (1991) ("it is not the province of a federal habeas court to reexamine state court determinations on state law questions");   Middleton v. Cupp, 768 F.2d 1083, 1085 (9th Cir.1985), cert. denied, 478 U.S. 1021 (1986);  28 U.S.C. §§ 2254(a), 2241(c).


4
Finally, the transcripts of the state court proceedings provided a sufficient basis for the district court's ruling;  no evidentiary hearing was necessary.   See Wilkins, 505 F.2d at 764;   see also United States v. Newman, 912 F.2d 1119, 1123-24 (9th Cir.1990).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3